’ OFFICE       OF THE   ATTORNEY       GENERAL      OF TEXAS
                               AUSTIN




noa. N. B. 0. Beilw
olstrlat Attorney
Center, Texas



                                                                         thsir    meeh0a8
                                                                        aonatltute    a



              ‘.-e here
opldon     from thlr
                                                       oneoi th8aountira
                                                      1 bring SOID*aart Of
                                                     , to rootrein   the
                                              ng and ofiorlng   lor 8ale,
                                              thage, the lltereture   c3
                                               Thr %itahtower.
                                         sale   of its     literature       and
                                        ion   of ttelr religloua           Coc-
                                                     tive of dl.Cticul-
                            SrlCdS of the pesc.0.        The city govern-
                             bes no ordinances        oaloulated       to pre-
                             their’literature       ald tbe holding of
                                                      e been oollea upon
                                                      heir     aotivltles.

               “ApDerant~    the tLlth     preeched  by the Jtbuvah
         :i.itcesner   is 0 rellFloa   within the r.eating   0t the
         Federal     CoastitutiO;.,  but the dlssarination    Oi theit
         faith must be kept wittin due bounds, hao’ng ragsrd
         to t ba rigbta   of the ifaasral    gcreroment,  stste ena
         ~unlalpal   eorerumnt    to make reasmrbla      rem 1ctiOne
         for the health,    misty    and welrare ot its citizens,
         and that their activities,        den oerriaa to the extent
         of provoking dlsturbanoes        and ro;.a In a cormunlty,may
e.   F1.B.D Ealley,   pmg* 2

              .




      bo kept within due bound8 and rubdaot to reasonable
      regul&tionr.      Therefore,  ma? I lak rhQthQr or not
      thir   rotlrltlor      may br rortraima,  either by the
      alty govorrmeat of Carthage or by any prooeealng
.     iq the ociurtr on thr theory that their method8 and
      aotlritier oon8tItuto  a nulaanor.
             wDlrlopdty  mo8aure8 prsaed by our Lcgirlaturo
      ham been bald invalid.      Ex parte Neokel, 220 2. W.
      61, Sahellenger   1. Stat*, 222 S, 3. 246.   The Fmderol
      Court8 hare hsd thr Qxaot problem EeicrQ them, but ao
      library   in my tom has the reports.    42 F. Supp..577,
      ir a ease styled Borohert t. City of Ranger.*
              iia do not think that the aotlrities          of Jabooab’r ;‘ritne8sQ8
mw   ba   reatralned     either   by   the olty  government   of Carthago or by
w    pSooasding8~in        the  ooI+,s   on  the theory  that  their meahod8 8&l
ectlvltler      constitute     8 nulsanoo.
              In the case at Borchert vd. City of Renger, TQI~E, 42
Fed.    !%pp.  577, the Jehovah’8 ~~ftneassa obtoIned.an    In&motion in
FQder~     Court sgainr:t t&e cities   of Renger, Dublin, Comanche and
Colemen,    whiuh pr&IbItsd    these aities from rsetrelniaf    the ao-
tirltlea    of Jehorsh’s ‘X~~QSSQ~ under ordinanoes then in foror
fn the respectire      oitles.  Pedaral &&kg Jmtte8 c. Wlson     under-
takes in that oase to set out whet Jehovah’s Xtnesses          osn and
oannot do uador the Federal Constitution.        He quotes from the
CasQ of .?ohneldQr vs. “tete of Naw Jaraey, 308 U. 3. 147, 60 ?up.
ct. 146, 150, 84 L. Ed. 145, as t011ow9:

              *Alt::ou@     R munIolpslIty c;ay caeot regulations
      In thQ Intercet        of the puhLi0 Safety, health, welfare
      or contQnlQnce , these my not abridge the Indlv.Iduel
      lltertles       seourad by the Conotltution    to those who
      wish to speak, *rrIte, print or clroulato         Informetion
      or opinion.
             mXunlcipsl autborItle2,      :is truntees fcr the publlo,
      have t.h.e duty to keep their oomunltlas’          atrcets  open
      and avellsbla    for nOV8mnt Of people +nd property,          thQ
      prlmry    purpose to whloh ttie streets        ero dQdi.oated. To
      long 88 legislation       to this and does not abridge the
      cor.stLtutionsl    llborty    OS one rightfully    upon the street
      to impart Infomatlon        ti;xqh    speech or the dlstrlbutlon
      of literature,     It o:ay Iawf~lly ragulate the conduct of
      those usln$ the streets.         For txmpie,     a person c3uia
                   .




             not cxrrclsr     this liberty     by taking hi8 stead in thr
             middle of s orowded atrset,         contrary to trsZfi0    rsg-
             uletloas,    end calntaln      his position  to the stoppage
             of all traitlo;      a group of dlatrlbutors      could not
             inrlst upon a oonrtitutlonal         rlcht to fcm a oordbn
             aoroma the street sad to allow no pedestrlsn            to pm8
             v&o did not aooopt l tendered leaflet;           nor do.6 ths
             guarantee    of freedom     of apeeoh or of tha prerr de-
             prive a,munlolpsllty        of power to rnaot regulation8
             agsiost    throwfng literature      broadoast in the atreetr.
             Prohibition     af suoh oonduot wuld not abridge the
             constltutlonal      liberty    alaoe such sotivlty    beara no
             nuoesaary relotlonnhlp         to the freedom to speak, urlta,
             grlnt or distribute        InformatIon or opinion.     l**

                    *rn every asea, therefore,       where leglolattvo
             abridgement or the rlghtm is asserted,            the oourtr
             should be astute      to examlnc tbe effeot       of the ohd-
             longed lsglsletlon.       Ysro leglalatlrr      prsrorenoer    or
             belief8    reapcctlag   imtters~ of pub110 convmiienoe may
.
             well support regulation       dlreoted    ut other personal
             ctotlritlOs;    but be lnaulfiolant     to justffy     suoh BU
             dlmlnlahes the exerolse       of rights st vital        to the
             nolntananae OS democretla lnstltutl;          ns.    And oo,aa
             cases arise,     the delloate    and dlfflcult      task fella
             ur,on the courta to weigh the olraumstances end to
             appraise the eabstantlallty         oi tte reasons advanaed
             in support oi the regulation         or the rree enjoyment
             0r the4rlghts.      . . .*

                flnce the -chnelder  ease, the tupre~e Court of the
    gnited   Ttates has passed on thls question numerous tiFes in aon-
    section with ordinances xhlch wre enacted to restrain     the ao-
    tlvltiea   of Jehovah’s %Itnessen.
               The “uprare Court of the United -tates has held that
    an srdlnance of th6 city of Dallas which prohibited        the dletrl-
    bution of handbills    on the streets wss unconstitutional     aa applied
    to Jehovah’s ‘;iltnessea.   Jamlson 98. Texas, 318 U. C. 413, 63 Sup.
    ct. 669, 87 L. IC. 569.     That same Court held In Cargent vs. Texas
    jlS Us Ce 418, 63 Wprerje Court 667, 87 L. i:d. 873, that an ordlnanoe
b’r. N.B.D. Bailey,     pa,ga L

       .




of the olty     of Parla, Texas, whloh makes It unlawlul Sor any
person to aolloit    ordera  or roll booke, ware8 or merahandlaa
within thr rraldanoe portion of Farla, xlthout first       filing
an applloetioa    and obtaining 6 permit, whlah xculd be. iaaued
aaly ii after lav66tlg6tlon     the Mayor deemedit proper and
ldrlaable, 16 unooa6tltutloml       a6 applied to Jehovah'6 Wltneaaer,
            III the reoant  06~6 of Yartln va. .Strutbers, 319 U. E.
111, 63 2upruna Court 862, 87 L. Ed. 1316, the l?upranm Oomt ha16
unconatltutlonal    66 applied to Jahoveh’a ultne66e8 an ordlnanoa
of the alty oi Struthera,     Ohio, which reada, In pert, as rolltwr:

            “. . . It la unlawful ior any person distributing
     handbills,   clroulara  or other advertisements    t-o ring
     the door bell,    round the door knocker, cr otherwise
     summonthe inmat or lnmataa of any ra6ldenoe to tha
     door tOr the purpoaa oS reoolring      such handbills,
     olrculara   d other edrertlaeaients    they or any peraon
     wlth~ them may be dlatrlbutlag.     . . ,.e
            The &pre.ne Court of the Ynltod etetea baa held in one
case thot Jehovah’s ‘:‘ltnesses ney be proseouted end oonvloted un-
&;LL:tatuto     of the Xate of Rea fiampshlre,which reads as
        :
           *?Zo person &all  eddre,cs eny oiienalre, derlalve
      or annoying words to any other perscn who Is larriully
      is the street or In the pub110 plsoe, nor 0611 him
      by any orfenslve  or derlalve  neme. . . ,* Chaplinsky
      va. New Ysmpshlre, 315 U. 5. 568, 62 Tupre-a Court 766,
      86 L. IId. 1031,
              The complaint   in that   oaae ohargad:
            *The corcplalnt ohurged that appellant     'wltb force
      and ems, in II certain     publio ?leca in s&d city of
      KGahoStt?r, t0 wit, on the publio sidewalk on the
      easterly  site of ,'rakefleld "trtet,   near unto the antranaa
      Gf the City !fKl i., 31: unlawfully ropeat, the words follow-
      ing, edriressad to the ccrpllinant,     that 1s to say, 'You
      are 6 God desnsd racketeer1      bnd *a damned Facist and the
      ~ho16 goverment     Of Rochester are Fascists or agents of
      Faclsts*  the se~“e being offensive,    derjsive   and annoying
      words and names. . . ,-
  r 2T.e.o.       %lll!y,   pgc    5

              .




            ‘:e mivht add th%t ttc fsat ttct 80~s ct the ectlvltlea
  or J&~veh~s ‘:4tneaaee rzay eppser to be u.npatrlotlo            foes not
  destroy the protection       xhlch they 6rc @tLcrwlsc ent ltlad to under
. the Ccnstltutlon.      In our Opinion 30. O-291$, :;hioh was wrltten
  Eecenber 13, 1940, :ve held that s tbacher rrry be dlschargtd               for
  refuse1 to salutti the flq         or for refusal    to teeoh pupils to
  sr,lcte the flq,,     or t.sve ;roper reverence for It. Ye predloetcd
  this holdlcg     on the cT’ze of :.*lcerovllle    fchocl district      vs. Gobltis,
  jr0 ‘T, 7. 586, 60 z-up.ct. 1~10, 84 I. rid.1375. it the next term
  oi Court, the %pre:re Cn’Jrt or the United .:t9tos overruled               the
  Czbitis  r’:ecj.olc:: en6 vec:;.tcr: the ,!ud.m.ent ttiere entered by Its
  d~c:cl  n :!I ‘.cst Vir&n:e:      "tntc Ec-.rd of ..dGcstir:n ve. brnette,
  319 u. -. 643, 63 3,~. Ct. 1157, 87 Lans. Ch. 4. lG2i3: ~'e therefore
  overrule our Dpia:o:~ Yo. o-2915.         ~lgo , the ^uprcye Court held
  during the October Tern 1941 that Jehovah’s ‘Itnesrea               nre sub-
  ject to ordinances prescritln.:         vcddlers’ llce.1 es, bet et the
  next tsr::. of court it overrdcd         th:s decic: F hold:18      ttot they
  were oat subjeot to any .ilnd of licenat          tax.    :lurdoc% vs. i.enn.
  j19 U. -. 105, 63 Pup. Ct. 370, 891, 97 '. ‘d. 1292, 146 ;.I.?.
  '1. LOU&~S       VS. i7e:ill~t.ttc, 319 :'.-. 157, 63 'lup.Ct. e77, PS~,
  f7 1..xi. 1324.
                  Trust! :c tkat       tho rorsg,ci.it~m:‘I-;ers :our inculry,
  at tre
                                                    Pour 3 vmy tiUly ,
 _-..
4 S&T-b.. .A. P. .r ‘$.A:                       ., ,. .--..* c ‘.. ,  r ” .-j,,‘
                                             i._.               ..I  \.: